Citation Nr: 0733165	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

3.	Entitlement to service connection for coronary artery 
disease (CAD).  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Wilmington, Delaware, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for PTSD and CAD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

COPD was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.  It is not shown to be due to herbicide 
exposure or to asbestosis exposure.


CONCLUSION OF LAW

COPD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July 2003 and April 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for COPD that he 
asserts is the result of service.  There are some contentions 
concerning asbestosis or herbicide exposure.  A review of the 
service medical records shows no complaint or manifestation 
of a chronic lung disorder.  On examination prior to 
separation from service, in June 1968, the veteran did not 
have complaints of a lung abnormality and clinical evaluation 
of the lungs was normal.  The earliest demonstration of COPD 
dates from 1998, at which time a statement was submitted from 
a private physician who indicated that the veteran had 
recently been evaluated at a VA facility where it was found 
that he had significant obstructive pulmonary disease.  There 
is no indication that the pulmonary disease was related to 
service.  There are indications that appellant worked in a 
chemical plant after service and had smoked into the 1990's.  
There is no indication that lung pathology was caused by 
herbicide exposure or exposure to asbestosis.

The Board has reviewed the evidence of record and has failed 
to find a basis upon which service connection for COPD may be 
established.  The absence of clinical documentation of COPD 
for many years after service is probative evidence against a 
service relationship.  See Mense v. Derwinski, 1 Vet. App. 
354 (1991).  As COPD was not manifested during service and 
has not been otherwise shown to be related to service, the 
claim must be denied.  See Boyer v. West, 210 F.3d 1351 (Fed. 
Cir 2000).


ORDER

Service connection for COPD is denied.


REMAND

The veteran is claiming service connection for PTSD and CAD.  
Regarding the claim for PTSD, it is noted that he has been 
diagnosed with this disorder, but the stressors causing the 
disability have not been verified.  It is noted that on 
examination in December 2004 stressors included being exposed 
to gunfire and seeing two marines shot in Saigon while 
waiting to board and aircraft for home.  This was reported to 
be just before the Tet offensive, which well known to have 
occurred in January 1968.  Additionally the record includes 
copies of letters from the veteran, with postmarks dated in 
March and October 1967, that indicate that the veteran, with 
his unit Coast Guard Division 13, was exposed to combat while 
stationed in Vietnam.  This information has not been 
submitted to U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  It is believed that 
verification of the veteran's combat experiences should be 
undertaken.  It is noted the veteran has had a stressor 
related to an experience prior to his Vietnam duty, 
involvement with an aircraft crash, verified by newspaper 
articles, but the examiner who evaluated the veteran for PTSD 
in December 2004 did not include this as a stressor that 
caused PTSD.  

In West v. Brown, 7 Vet. App. 70 (1994), the United State 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Regarding the veteran's claim for service connection for CAD, 
it is noted that on examination in June 1968, just before his 
separation from service, his blood pressure reading was 
140/90.  While not necessarily diagnostic of hypertension or 
CAD, this does represent a borderline elevated blood pressure 
reading.  (Hypertension is persistently high arterial blood 
pressure with suggested threshold levels starting at 140 
mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated 
Medical Dictionary 799 (27th ed. 1988).)  The Board finds 
that additional examination is needed to ascertain whether 
this elevated blood pressure reading could represent the 
onset of the veteran's CAD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's 
statements of alleged service stressors, 
copies of his service personnel records 
and other relevant evidence, including 
copies of the letters from 1967 submitted 
by the veteran, to U.S. Army and Joint 
Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA  22315-
3802, or other appropriate authority.  The 
JSRRC should be requested to provide any 
information available which might 
corroborate the veteran's alleged 
stressors, which seem to have taken place 
between February and March 1967, September 
and October 1967, and in December 1967 or 
January 1968.  

2.  The RO/AMC should then schedule a VA 
examination to be performed by a 
psychiatrist in order to determine the 
etiology, nature, and severity of any 
psychiatric illness, to include PTSD.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO/AMC is to inform the 
examiner that only a stressor(s) which has 
been verified by the RO or the Board may 
be used as a basis for a diagnosis of 
PTSD.  If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the PTSD, 
and whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

3.  The veteran should then be scheduled for 
a VA examination to ascertain the etiology of 
his CAD.  The examiner should be specifically 
requested to render an opinion regarding 
whether it is at as likely as not 
(probability of 50 percent or greater) that 
the elevated blood pressure reading marked 
the onset of the veteran's CAD.  The claims 
folder should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

4.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


